Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about February 11, 2008, which granted defendants’ motion to compel plaintiff to appear for a supplemental independent medical examination to consist of urodynamic testing, unanimously affirmed, without costs.
Plaintiff, who voluntarily underwent urodynamic studies by her own physician without adverse effects, failed to make a prima facie showing that a repeat urodynamic study would pose a serious threat to her health (see Chavoustie v New York Hosp.—Cornell Med. Ctr., 253 AD2d 702 [1998], lv denied 93 NY2d 805 [1999]). Her doctor’s conclusory assertion that a repeat procedure was “contraindicated” because it would cause discomfort and could cause infection or exacerbate her condition was insufficient to constitute such a showing (see Thomas v Mather Mem. Hosp., 162 AD2d 521, 523 [1990]). Concur—Lippman, P.J., Gonzalez, Sweeny, Catterson and DeGrasse, JJ.